IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,615-01


                EX PARTE WILLIAM WALTER YOUNGSTROM, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. CR12355 IN THE 335TH DISTRICT COURT
                              FROM HOOD COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of delivery of a

controlled substance and sentenced to twenty-seven years’ imprisonment. The Seventh Court of

Appeals affirmed his conviction. Youngstrom v. State, No. 07-13-00385-CR (Tex. App.–Amarillo

June 9, 2014)(not designated for publication).

        Applicant contends that his trial counsel rendered ineffective assistance because counsel

failed to request a jury instruction regarding illegally obtained evidence pursuant to TEX . CODE
                                                                                                         2

CRIM . PROC. ANN . art. 38.23, failed to object to Applicant’s illegal arrest at the suppression hearing

that was conducted after Applicant invoked his right to counsel, and failed to request a lesser

included offense for possession.

        Applicant also contends that appellate counsel rendered ineffective assistance because

counsel failed to file a motion for rehearing, to clarify the error in the appellate opinion, that Officer

Miller’s phone and text messages were not entered into evidence.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court shall also order appellate counsel to respond to Applicant’s claim of ineffective assistance

of counsel. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make findings of fact and conclusions

of law as to whether the performance of Applicant’s appellate counsel was deficient and, if so,

whether counsel’s deficient performance prejudiced Applicant. The trial court shall also make any

other findings of fact and conclusions of law that it deems relevant and appropriate to the disposition
                                                                                                      3

of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: March 18, 2015
Do not publish